DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 28 June 2021.
2.  Claims 25-33 and 35-48 are pending in the application.
3.  Claims 25-33, 35-38 and 40-47 have been rejected.
4.  Claims 39 and 48 have been objected to.
5.  Claims 1-24 and 34 have been cancelled.
Information Disclosure Statement
6.  The examiner has considered the information disclosure statement (IDS) filed on 12 April 2021.
Response to Arguments
7.  Applicant’s arguments with respect to claim(s) 25-33, 35-38 and 40-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
8.  Claims 25-33 and 35-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,200,371 B2 (hereinafter the ‘371 patent) in view of Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov). The ‘371 patent teaches:
a server comprising [column 33, lines 53-56]: 
a memory storing one or more instructions [column 33, lines 53-56]; and 
a processor coupled to the memory and configured to execute the one or more instructions to cause the processor to [column 33, lines 53-56]: 
responsive to a request received from a mobile computing device (i.e. receive a request for access to a vehicle from a user’s mobile computing device) [column 33, lines 57-60], access an encryption key for a first vehicle (i.e. access an encryption key that is unique to the specific vehicle) [column 33 line 66 to column 34 line 4]; 
generate an encrypted portion of a virtual key based on the accessed encryption key [column 34, 
initiate transmission of the virtual key to the mobile computing device (i.e. send the virtual key to the requesting user’s mobile computing device) [column 34, lines 5-6]. 
The ‘371 patent does not teach where the encryption key is accessible to a first vehicle computing device of the first vehicle, and where the encryption key is inaccessible to the mobile computing device.
Vangelov teaches where the encryption key is accessible to a first vehicle computing device of the first vehicle (i.e. server sends to vehicle information about a control update and this information includes encryption keys) [0069], and where the encryption key is inaccessible to the mobile computing device (i.e. the mobile device merely acts as a download proxy for the vehicle and is not entrusted with keys) [0075].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ‘371 patent so that where the encryption key would have been accessible to a first vehicle computing device of the first vehicle, and where the encryption key would have been inaccessible to the mobile computing device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ‘371 patent by the teaching of Vangelov because it prevents interruptions in vehicle updates [0003].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.  Claim 25, 35, 38 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper) in view of Oz et al US 2016/0099927 A1 (hereinafter Oz) and Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov).
As to claim 25, Cooper discloses a system comprising: 
a server (i.e. network service implemented by a server) [0060] comprising: 
a memory storing one or more instructions [0058]; and 
a processor coupled to the memory and configured to execute the one or more instructions to cause the processor to [0058]: 
generate an encrypted portion of a virtual key (i.e. mobile computing device communicates with server to receive encrypted digital key) [0063], the encrypted portion of the virtual key comprising a command for an action to be initiated by a first vehicle computing device associated with the first vehicle (i.e. the digital keys can communicate preferences for the vehicle such as parameters for selecting usage facets such as seat position, steering 
initiate transmission of the virtual key to the mobile computing device (i.e. server provides the digital key to the mobile computing device) [0070]. 
Cooper does not teach responsive to a request received from a mobile computing device, access an encryption key for a first vehicle.  Cooper does not teach that the generated encrypted portion is based on the accessed encryption key.  Cooper does not teach where the encryption key is accessible to a first vehicle computing device of the first vehicle, and where the encryption key is inaccessible to the mobile computing device.
Oz teaches responsive to a request received from a mobile computing device (i.e. request from mobile app) [0033], access an encryption key for a first vehicle.  Oz teaches that the generated encrypted portion of a virtual key is based on the accessed encryption key (i.e. virtual key can be encrypted by the security module of the cloud based system) [0129].
Vangelov teaches where the encryption key is accessible to a first vehicle computing device of the first vehicle (i.e. server sends to vehicle information about a control update and this information includes encryption keys) [0069], and where the encryption key is inaccessible to the mobile computing device (i.e. the mobile device merely acts as a download proxy for the vehicle and is not entrusted with keys) [0075].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooper so that responsive to a request received from a mobile computing device, an encryption key for a first vehicle would have been accessed.  The encryption key would have been accessible to a first vehicle computing device of the first vehicle, and where the encryption key would have been inaccessible to the mobile computing device.  The generated encrypted portion would have been based on the accessed encryption key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooper by the teaching of Oz because it ensures safe delivery of the key [0003].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper by the teaching of Vangelov because it prevents interruptions in vehicle updates [0003].
As to claim 35, Cooper discloses a method comprising: 
responsive to a request received from a mobile computing device (i.e. mobile computing device can be operated to request the digital key from the network service) [0084]; 
generating, by the server, an encrypted portion of a virtual key (i.e. mobile computing device communicates with server to receive encrypted digital key) [0063], the encrypted portion of the virtual key comprising a command for an action to be initiated by a first vehicle computing device associated with the first vehicle (i.e. the digital keys can communicate preferences for the vehicle such as parameters for selecting usage facets such as seat position, steering wheel position, radio/entertainment center setting, seat or air temperature, lighting, etc.) [0079]; and 
transmitting the virtual key from the server to the mobile computing device (i.e. server provides the digital key to the mobile computing device) [0070].  
Cooper does not teach responsive to a request received from a mobile computing device, access an encryption key for a first vehicle.  Cooper does not teach that the generated encrypted portion is based on the accessed encryption key.  Cooper does not teach where the encryption key is accessible to a first vehicle computing device of the first vehicle, and where the encryption key is inaccessible to the mobile computing device.
Oz teaches responsive to a request received from a mobile computing device (i.e. request from mobile app) [0033], access an encryption key for a first vehicle.  Oz teaches that the generated encrypted portion of a virtual key is based on the accessed encryption key (i.e. virtual key can be encrypted by the security module of the cloud based system) [0129].
Vangelov teaches where the encryption key is accessible to a first vehicle computing device of the first vehicle (i.e. server sends to vehicle information about a control update and this information includes encryption keys) [0069], and where the encryption key is inaccessible to the mobile computing device (i.e. the mobile device merely acts as a download proxy for the vehicle and is not entrusted with keys) [0075].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooper so that responsive to a request received from a mobile computing device, an encryption key for a first vehicle would have been accessed.  The encryption key would have been accessible to a first vehicle computing device of the first vehicle, and where the encryption key would have been inaccessible to the mobile computing device.  The generated encrypted portion would have been based on the accessed encryption key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooper by the teaching of Oz because it ensures safe delivery of the key [0003].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper by the teaching of Vangelov because it prevents interruptions in vehicle updates [0003].
As to claim 38, Cooper does not teach generating, by the server, an encrypted portion of a second virtual key based on the accessed encryption key, the encrypted portion of the second virtual key comprising a second command for an action to be initiated by a second vehicle computing device associated with a second vehicle.  Cooper does not teach transmitting the second virtual key from the server to the mobile computing device.  
Oz teaches an encrypted portion of a virtual key based on the accessed encryption key (i.e. virtual key can be encrypted by the security module of the cloud based system) [0129].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooper so that the server would have generated an encrypted portion of a second virtual key based on the accessed encryption key, the encrypted portion of the second virtual key would have comprised a second command for an action to be initiated by a second vehicle computing device associated with a second vehicle.  The second virtual key would have been transmitted from the server to the mobile computing device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooper by the teaching of Oz because it helps transfer control between mobile general-purpose processing devices [0006].
As to claim 45, Cooper discloses a mobile device comprising: 
a memory storing one or more instructions [0058]; and 
a processor coupled to the memory and configured to execute the one or more instructions to cause the processor to [0058]: 
initiate transmission, to a server, of a request for access to a first vehicle (i.e. mobile computing device can be operated to request the digital key from the network service) [0084]; 
receive, responsive to the request, a virtual key from the server (i.e. mobile computing device communicates with server to receive encrypted digital key) [0063], the virtual key including an encrypted portion, the encrypted portion comprising a command for an action to be initiated by a first vehicle computing device associated with the first vehicle (i.e. the digital keys can communicate preferences for the vehicle such as parameters for selecting usage facets such as seat position, steering wheel position, radio/entertainment center setting, seat or air temperature, lighting, etc.) [0079]; and 
initiate transmission of the virtual key to the first vehicle computing device (i.e. server provides the digital key to the mobile computing device) [0070].  
Cooper does not teach responsive to a request received from a mobile computing device, access an encryption key for a first vehicle.  Cooper does not teach that the generated encrypted portion is based on the accessed encryption key.  Cooper does not teach where the virtual key is based on an encryption key that is accessible to the first vehicle computing device, and where the encryption key is inaccessible to the mobile device.
Oz teaches responsive to a request received from a mobile computing device (i.e. request from mobile app) [0033], access an encryption key for a first vehicle.  Oz teaches that the generated encrypted portion of a virtual key is based on the accessed encryption key (i.e. virtual key can be encrypted by the security module of the cloud based system) [0129].
Vangelov teaches where the virtual key is based on an encryption key that is accessible to the first vehicle computing device (i.e. server sends to vehicle information about a control update and this information includes encryption keys) [0069], and where the encryption key is inaccessible to the mobile computing device (i.e. the mobile device merely acts as a download proxy for the vehicle and is not entrusted with keys) [0075].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooper so that responsive to a request received from a mobile computing device, an encryption key for a first vehicle would have been accessed.  The generated encrypted portion would have been based on the accessed encryption key.  The virtual key would have been based on an encryption key that would have been accessible to the first vehicle computing device, and where the encryption key would have been inaccessible to the mobile device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooper by the teaching of Oz because it ensures safe delivery of the key [0003].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper by the teaching of Vangelov because it prevents interruptions in vehicle updates [0003].
10.  Claims 26, 27, 36, 37 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper), Oz et al US 2016/0099927 A1 (hereinafter Oz) and Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov) as applied to claims 25, 35 and 45 above, and further in view of Kawamura et al US 2014/0126719 A1 (hereinafter Kawamura).
As to claim 26, the Cooper-Oz-Vangelov combination does not teach the system of claim 25, where the encryption key is unique to the first vehicle.  
Kawamura teaches the encryption key is unique to the first vehicle (i.e. encryption key VK is unique to the vehicle) [0023].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that the encryption key would have been unique to the first vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Kawamura because by using unique keys it prevents the burdensome task of registration of keys [0006].
As to claim 36, the Cooper-Oz-Vangelov combination does not teach the method of claim 35, where the encryption key is unique to the first vehicle.  
Kawamura teaches the encryption key is unique to the first vehicle (i.e. encryption key VK is unique to the vehicle) [0023].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that the encryption key would have been unique to the first vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Kawamura because by using unique keys it prevents the burdensome task of registration of keys [0006].
As to claim 27, the Cooper-Oz-Vangelov combination does not teach the system of claim 25, where, to access the encryption key, the processor is further configured to execute the one or more instructions to cause the processor to select the encryption key from a plurality of encryption keys accessible to the server, each encryption key of the plurality of encryption keys being unique to a respective vehicle.  
Kawamura teaches select the encryption key from a plurality of encryption keys accessible to the server (i.e. different keys for different vehicles) [0025], each encryption key of the plurality of encryption keys being unique to a respective vehicle (i.e. encryption key VK is unique to the vehicle) [0023].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that the encryption key would have been selected from a plurality of encryption keys accessible to the server.  Each encryption key would have been unique to the first vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Kawamura because by using unique keys it prevents the burdensome task of registration of keys [0006].
As to claim 37, the Cooper-Oz-Vangelov combination does not teach the method of claim 35, where accessing the encryption key comprises selecting the encryption key from a plurality of encryption keys accessible to the server, each encryption key of the plurality of encryption keys being unique to a respective vehicle.  
Kawamura teaches select the encryption key from a plurality of encryption keys accessible to the server (i.e. different keys for different vehicles) [0025], each encryption key of the plurality of encryption keys being unique to a respective vehicle (i.e. encryption key VK is unique to the vehicle) [0023].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz combination so that the encryption key would have been selected from a plurality of encryption keys accessible to the server.  Each encryption key would have been unique to the first vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Kawamura because by using unique keys it prevents the burdensome task of registration of keys [0006].
As to claim 46, the Cooper-Oz-Vangelov combination does not teach the mobile device of claim 45, where the encryption key is unique to the first vehicle and is not accessible to the mobile device.
Kawamura teaches the encryption key is unique to the first vehicle and is not accessible to the mobile device (i.e. encryption key VK is unique to the vehicle) [0023].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that the encryption key would have been unique to the first vehicle and would not have been accessible to the mobile device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Kawamura because by using unique keys it prevents the burdensome task of registration of keys [0006].
11.  Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper), Oz et al US 2016/0099927 A1 (hereinafter Oz) and Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov) as applied to claim 25 above, and further in view of Bandhole et al US 2007/0243887 A1 (hereinafter Bandhole).
As to claim 28, the Cooper-Oz-Vangelov combination does not teach the system of claim 25, where the command includes a start reservation command or an end reservation command.  
Bandhole teaches the command includes a start reservation command or an end reservation command (i.e. starting/stopping a reservation command) [0043].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that the command would have included a start reservation command or an end reservation command.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Bandhole because it enables users of mobile devices to access networked services using applications [0043].
12.  Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper), Oz et al US 2016/0099927 A1 (hereinafter Oz) and Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov) as applied to claim 25 above, and further in view of Markey et al US 2016/0311113 A1 (hereinafter Markey).
As to claim 29, the Cooper-Oz-Vangelov combination does not teach the system of claim 25, where the command includes a change availability state command.  
Markey teaches the command includes a change availability state command (i.e. control state availability) [0019].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that the command would have included a change availability state command.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Markey because it helps provides updates for resources [0019].
13.  Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper), Oz et al US 2016/0099927 A1 (hereinafter Oz) and Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov) as applied to claim 25 above, and further in view of Mouser et al US 2016/0082926 A1 (hereinafter Mouser).
As to claim 30, the Cooper-Oz-Vangelov combination does not teach the system of claim 25, where the command includes a disable ignition command, a read fuel level command, a read battery voltage or charge level command, or a combination thereof.  
Mouser teaches the command includes a disable ignition command, a read fuel level command, a read battery voltage or charge level command, or a combination thereof (i.e. disable an ignition) [0041].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that the command would have included a disable ignition command.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Mouser because it helps car rental companies ensure compliance with patron indication of who will operate a rental vehicle [0003].
14.  Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper), Oz et al US 2016/0099927 A1 (hereinafter Oz) and Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov) as applied to claim 25 above, and further in view of Tengler et al US 2007/0223702 A1 (hereinafter Tengler).
As to claim 31, the Cooper-Oz-Vangelov combination does not teach the system of claim 25, where the virtual key includes a validation code associated with the request, a unique identifier associated with the first vehicle, a session identifier, or a combination thereof.  
Tengler teaches the virtual key includes a validation code associated with the request, a unique identifier associated with the first vehicle, a session identifier, or a combination thereof (i.e. a key that includes information such as a unique identifier associated with the first vehicle such as the vehicle VIN) [0023].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that the virtual key would have included a unique identifier associated with the first vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Tengler because it helps authenticate vehicles [0007].
15.  Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper), Oz et al US 2016/0099927 A1 (hereinafter Oz) and Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov) as applied to claim 25 above, and further in view of Berge et al US 2016/0295401 A1 (hereinafter Berge).
As to claim 32, the Cooper-Oz-Vangelov combination does not teach the system of claim 25, where execution of the one or more instructions further causes the processor to include a key timestamp in an unencrypted portion of the virtual key, the key timestamp determined by the processor or based on a data value included in the request.  
Berge teaches the processor to include a key timestamp in an unencrypted portion of the virtual key, the key timestamp determined by the processor or based on a data value included in the request [0025, 0029].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that the processor would have included a key timestamp in an unencrypted portion of the virtual key, the key timestamp would have been determined by the processor or based on a data value included in the request.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Berge because it helps manage communication in an anonymous manner in a network [0001].
16.  Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper), Oz et al US 2016/0099927 A1 (hereinafter Oz) and Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov) as applied to claim 25 above, and further in view of Huntzicker et al US 2015/0239357 A1 (hereinafter Huntzicker).
As to claim 33, the Cooper-Oz-Vangelov combination does not teach the system of claim 25, where the encrypted portion of the virtual key includes an expiration timestamp that defines an end of a time period during which the virtual key is usable with the first vehicle.  
Huntzicker teaches the encrypted portion of the virtual key includes an expiration timestamp that defines an end of a time period during which the virtual key is usable with the first vehicle (i.e. virtual key with an expiration) [0040].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that the encrypted portion of the virtual key would have included an expiration timestamp that defined an end of a time period during which the virtual key was usable with the first vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Huntzicker because it helps allow someone other than the owner of a vehicle to operate the vehicle when the owner is not present [0005].
17.  Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper), Oz et al US 2016/0099927 A1 (hereinafter Oz) and Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov) as applied to claim 35 above, and further in view of Xu US 2016/0232593 A1.
As to claim 40, the Cooper-Oz-Vangelov combination does not teach receiving, from the mobile computing device prior to accessing the encryption key, the request associated with the first vehicle.   
Xu teaches receiving, from the mobile computing device prior to accessing the encryption key, the request associated with the first vehicle [0128].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that receiving, from the mobile computing device prior to accessing the encryption key, the request associated with the first vehicle.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Xu because it helps requesters to find the best possible pricing [0025].
As to claim 41, Cooper teaches the method of claim 40, further comprising:
generating encrypted portions of multiple virtual keys associated with multiple available vehicles based on the request (i.e. mobile computing device communicates with server to receive encrypted digital key) [0063], the encrypted portions of the multiple virtual keys comprising commands for actions to be initiated by multiple vehicle computing devices the multiple available vehicles (i.e. multiple keys for multiple vehicles) [0102]; and
transmitting the multiple virtual keys from the server to the mobile computing device [0102].  
18.  Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper), Oz et al US 2016/0099927 A1 (hereinafter Oz) and Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov) as applied to claim 35 above, and further in view of Peters et al US 2014/0108663 A1 (hereinafter Peters).
As to claim 42, the Cooper-Oz-Vangelov combination does not teach the method of claim 35, further comprising receiving, from the mobile computing device, the first vehicle computing device, or both, a message indicating a change in an availability status associated with the first vehicle based on the command including a change availability status command.  
Peters teaches receiving, from the mobile computing device, the device corresponding to the first vehicle, or both, a message indicating a change in an availability status associated with the first vehicle based on the command including a change availability status command (i.e. message with update the availability of vehicles) [0051].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that the device would have received from the mobile computing device, the first vehicle computing device, or both, a message indicating a change in an availability status associated with the first vehicle based on the command including a change availability status command.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Peters because it helps maximize visibility of available vehicles [0051].
19.  Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper), Oz et al US 2016/0099927 A1 (hereinafter Oz) and Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov) as applied to claim 35 above, and further in view of Fernandes et al US 2014/0101049 A1 (hereinafter Fernandes).
As to claim 43, the Cooper-Oz-Vangelov combination does not teach the method of claim 35, further comprising transmitting, to the mobile computing device distinct from transmission of the virtual key, a message that includes a validation code.  
Fernandes teaches transmitting, to the mobile computing device distinct from transmission of the virtual key, a message that includes a validation code (i.e. sending a specific validation code) [0029].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that the mobile computing device would have transmitted distinct from transmission of the virtual key, a message that includes a validation code.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Fernandes because it provides more security during a transaction [0007].
20.  Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper), Oz et al US 2016/0099927 A1 (hereinafter Oz), Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov) and Fernandes et al US 2014/0101049 A1 (hereinafter Fernandes) as applied to claim 35 above, and further in view of Altmaier et al US 2010/0274848 A1 (hereinafter Altmaier).
As to claim 44, the Cooper-Oz-Vangelov-Fernandes combination does not teach the method of claim 43, where the validation code enables generation, at the mobile computing device, of a hash value based on a challenge phrase received at the mobile computing device from the first vehicle computing device.  
Altmaier teaches he validation code enables generation, at the mobile computing device, of a hash value based on a challenge phrase received at the mobile computing device from the device corresponding to the first vehicle (i.e. hashing the challenge phrase) [0151].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov-Fernandes combination so that the validation code would have enabled generation, at the mobile computing device, of a hash value based on a challenge phrase received at the mobile computing device from the first vehicle computing device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov-Fernandes combination by the teaching of Altmaier because it provides low computational resource requirements so that real-time communications performance can be achieved [0005].
 21.  Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al US 2015/0149042 A1 (hereinafter Cooper), Oz et al US 2016/0099927 A1 (hereinafter Oz) and Vangelov et al US 2016/0210131 A1 (hereinafter Vangelov) as applied to claim 45 above, and further in view of Aaron US 2008/0148369 A1.
As to claim 47, the Cooper-Oz-Vangelov combination does not teach receive, from the server, a message that includes a validation code.  The Cooper-Oz-Vangelov combination does not teach receive a challenge phrase from the first vehicle computing device.  The Cooper-Oz-Vangelov combination does not teach generate a hash value based on the challenge phrase and the validation code.  The Cooper-Oz-Vangelov combination does not teach initiate transmission of the hash value to the first vehicle computing device.  
Aaron teaches receive, from the server, a message that includes a validation code (i.e. a pass code) [abstract].  Aaron teaches receive a challenge phrase from the first vehicle computing device (i.e. challenge data) [abstract].  Aaron teaches generate a hash value based on the challenge phrase and the validation code (i.e. hash value combining challenge data and pass code) [abstract].  Aaron teaches initiate transmission of the hash value to the first vehicle computing device [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination so that it would have been received, from the server, a message that included a validation code.  A challenge phrase would have been received from the first vehicle computing device.  A hash value would have been generated based on the challenge phrase and the validation code.  Transmission would have been initiated of the hash value to the first vehicle computing device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cooper-Oz-Vangelov combination by the teaching of Aaron because it gives extra security for a device [0004].
Allowable Subject Matter
22.  Claims 39 and 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 39, the prior art does not disclose, teach or fairly suggest the method of claim 38, where the command included in the encrypted portion of the virtual key includes a start reservation command, and where the second command included in the encrypted portion of the second virtual key includes an end reservation command.  
As to claim 48, the prior art does not disclose, teach or fairly suggest the limitations of “receive a second virtual key from the server prior to initiating transmission of the virtual 100677143.1Page 5 of 9U.S. App. No.: 16/266,767Atty. Dkt. No.: SILV.P00051C1/1001061119 key to the first vehicle computing device, the second virtual key including an encrypted portion that comprises a command for an action to be initiated by a second vehicle computing device” and “delete the second virtual key based on successful transmission of the virtual key to the first vehicle computing device”.
Relevant Prior Art
23.  The following references have been considered relevant by the examiner:
A.  Cattone US 2016/0189146 A1 directed to providing optical communication between a vehicle and an external actor include a system provider device that establishes, through communication over a network with at least one vehicle, the at least one vehicle as a communication proxy [abstract].
B.  Hawkins et al US 2006/0184295 A1 directed to an on-board datalogger apparatus and service methods for use with vehicles [abstract].
C.  Kawamura et al US 2013/0301829 A1 teaches that the in-vehicle device center key only needs to be an encryption key held by both of the vehicle and the information center [0185].
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492